                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

 ANTONIO L. FREEMAN,                              )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )   NO. 3:21-cv-00295
                                                  )
 LISA JENETTE DOWLING, et al.,                    )   JUDGE CAMPBELL
                                                  )
        Defendants.                               )


                               MEMORANDUM AND ORDER

       On April 12, 2021, Plaintiff Antonio L. Freeman, an inmate of the Davidson County

Sheriff’s Office in Nashville, Tennessee, filed a pro se Complaint under 42 U.S.C. § 1983 (Doc.

No. 1) and an application for leave to proceed in forma pauperis (IFP). (Doc. No. 2.)

       By Order entered May 4, 2021, the Court denied Plaintiff’s IFP application because 28

U.S.C. § 1915(g) bars him from proceeding as a pauper, given the dismissal of three prior filings

for failure to state a claim and the fact that his current Complaint does not allege that he is in

imminent danger of serious physical injury. (Doc. No. 4.) “In no event” is an inmate allowed to

proceed as a pauper under such circumstances. 28 U.S.C. § 1915(g); Vandiver v. Prison Health

Servs., Inc., 727 F.3d 580, 584–85 (6th Cir. 2013).

       Accordingly, the Court gave Plaintiff 30 days in which to pay the full filing fee and warned

him that failure to do so would result in the dismissal of his case for want of prosecution and the

assessment of the fee against him. (Doc. No. 4 at 3–4.) On May 19, 2021, he filed three documents

(totaling 127 pages) which include a Motion to Amend his Complaint in order to add Defendants

(Doc. No. 5), “supportive declarations” (Doc. No. 6), and a pleading styled “U.S.

Constitution/Civil Rights Violation 1983.” (Doc. No. 7.) None of these filings challenge the



      Case 3:21-cv-00295 Document 8 Filed 06/14/21 Page 1 of 3 PageID #: 212
Court’s determination that Plaintiff is subject to the pauper-status bar of Section 1915(g).

Plaintiff’s 30-day deadline has now passed, and he has failed to pay the filing fee or request an

extension of time in which to do so.

        Dismissal of this action is therefore required. This outcome is appropriate in view of

Plaintiff’s fault in failing to comply with the Court’s Order despite having been warned that such

failure could lead to dismissal, Choate v. Emerton, No. 2:16-cv-00037, 2018 WL 3656505, at *2

(M.D. Tenn. Aug. 2, 2018), report and recommendation adopted, 2018 WL 4076955 (M.D. Tenn.

Aug. 27, 2018), and pursuant to the Court’s “well settled . . . authority to dismiss sua sponte a

lawsuit for failure to prosecute.” Carpenter v. City of Flint, 723 F.3d 700, 704 (6th Cir. 2013). In

view of Plaintiff’s pro se status, as well as the preference for disposing of cases on their merits,

the Court finds dismissal without prejudice to be the appropriate disposition here. See Mulbah v.

Detroit Bd. of Educ., 261 F.3d 586, 591 (6th Cir. 2011).

        Accordingly, this action is DISMISSED WITHOUT PREJUDICE and the $402 filing

fee 1 is hereby ASSESSED against Plaintiff, see In re Alea, 286 F.3d 378, 382 (6th Cir. 2002), with

payment to be made as follows:

        The warden of the facility in which Plaintiff is currently housed, as custodian of Plaintiff’s

trust account, is DIRECTED to submit to the Clerk of Court, as an initial payment, the greater of:

(a) 20% of the average monthly deposits to Plaintiff’s credit at the jail; or (b) 20% of the average

monthly balance to Plaintiff’s credit for the six-month period immediately preceding the filing of

the complaint. 28 U.S.C. § 1915(b)(1). Thereafter, the custodian shall submit 20% of Plaintiff’s



1
         Title 28 U.S.C. § 1914 requires a civil filing fee of $350 plus “such additional fees . . . as are
prescribed by the Judicial Conference of the United States.” § 1914(a) and (b). The Judicial Conference
has prescribed a $52 administrative fee for filing any civil case, which does not apply to cases in which
the plaintiff is granted leave to proceed IFP. Accordingly, plaintiffs who are not granted pauper status are
liable for a $402 fee, while those who are granted pauper status are only assessed $350.
                                                     2

     Case 3:21-cv-00295 Document 8 Filed 06/14/21 Page 2 of 3 PageID #: 213
preceding monthly income (or income credited to the plaintiff for the preceding month), but only

when the balance in his account exceeds $10. Id. § 1915(b)(2). Payments shall continue until the

$402 filing fee has been paid in full to the Clerk of Court. Id. § 1915(b)(3).

       The Clerk of Court MUST send a copy of this Order to the Warden of the facility in which

Plaintiff is currently housed to ensure compliance with that portion of 28 U.S.C. § 1915 pertaining

to the payment of the filing fee. If Plaintiff is transferred from his present place of confinement,

the custodian must ensure that a copy of this Order follows the plaintiff to his new place of

confinement, for continued compliance with the Order. All payments made pursuant to this Order

must be submitted to the Clerk of Court for the United States District Court for the Middle District

of Tennessee, 801 Broadway, Nashville, TN 37203.

       It is so ORDERED.


                                              ____________________________________
                                              WILLIAM L. CAMPBELL, JR.
                                              UNITED STATES DISTRICT JUDGE




                                                  3

     Case 3:21-cv-00295 Document 8 Filed 06/14/21 Page 3 of 3 PageID #: 214
